            Case 3:12-cv-05060-BHS Document 115 Filed 08/08/19 Page 1 of 3




 1                                               DISTRICT COURT JUDGE BENJAMIN H. SETTLE
                                                   MAGISTRATE JUDGE KAREN L. STROMBOM
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9      THOMAS W.S. RICHEY,                                   NO. 3:12-CV-05060-BHS-KLS
10                                  Plaintiff,                RESPONSE TO PLAINTIFF’S
                                                              MOTION FOR HABEAS CORPUS
11              v.                                            AD TESTIFICANDUM
12      D. DAHNE,
13                                  Defendant.
14          Defendant, DENNIS DAHNE, by and through his attorneys of record, ROBERT W.

15   FERGUSON, Attorney General, and HALEY BEACH, Assistant Attorney General,

16   respectfully submits this response to Plaintiff Thomas Richey’s Motion for Habeas Corpus

17   Ad Testificandum. ECF No. 110.

18                                          I.       RESPONSE

19          “A plaintiff in a civil suit who is confined in state prison at the time of a hearing has no

20   absolute right to appear personally.” Demoran v. Witt, 781 F.2d 155, 158 (9th Cir. 1985).

21   Nonetheless, district courts have undisputed power to issue a writ of habeas corpus ad

22   testificandum to secure the testimony of a state prisoner witness. Wiggins v. County of Alameda,

23   717 F.2d 466, 468 n.1 (9th Cir. 1983) (citing Ballard v. Spradley, 557 F.2d 476, 480 (5th Cir.

24   1977)). In determining whether to issue the writ, the court considers “whether the prisoner’s

25   presence will substantially further the resolution of the case, the security risks presented by the

26


       RESPONSE TO PLAINTIFF’S MOTION                   1               ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       FOR HABEAS CORPUS AD                                                       PO Box 40116
       TESTIFICANDUM                                                          Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                  (360) 586-1445
            Case 3:12-cv-05060-BHS Document 115 Filed 08/08/19 Page 2 of 3




 1   prisoner’s presence, the expense of the prisoner’s transportation and safekeeping, and whether
 2   the suit can be stayed until the prisoner is released without prejudice to the cause asserted.” Id.
 3          Here, Plaintiff’s presence will arguably further the resolution of the issue before the
 4   Court at the evidentiary hearing, as his credibility is the ultimate issue. Defendant is unaware of
 5   a particular security risk related to Plaintiff beyond the normal security risks attendant to the
 6   transport of convicted murderers. Given the length of Plaintiff’s sentence, staying this matter
 7   until his release in 2039 is impractical. Assuming that the evidentiary hearing will only last one
 8   day, the cost of transport and safekeeping is not so high as to weigh against granting this motion,
 9   though Defendant reserves the right to argue this expense as a defense cost or an offset of any
10   award to Plaintiff, depending on how this matter resolves. For these reasons, Defendant does not
11   oppose the Court granting a writ of habeas corpus ad testificandum to secure Plaintiff’s
12   testimony at the evidentiary hearing.
13                                        II.     CONCLUSION
14          In light of the foregoing, Defendant does not oppose Plaintiff’s motion for a writ of
15   habeas corpus ad testificandum.
16          RESPECTFULLY SUBMITTED this 8th day of August, 2019.
17                                                  ROBERT W. FERGUSON
                                                    Attorney General
18
                                                    s/ Haley Beach
19                                                  HALEY BEACH, WSBA #44731
                                                    Assistant Attorney General
20                                                  Corrections Division
                                                    P.O. Box 40116
21                                                  Olympia, WA 98504-0116
                                                    (360) 586-1445
22                                                  HaleyB@atg.wa.gov
23

24

25
26


       RESPONSE TO PLAINTIFF’S MOTION                    2               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       FOR HABEAS CORPUS AD                                                        PO Box 40116
       TESTIFICANDUM                                                           Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                   (360) 586-1445
            Case 3:12-cv-05060-BHS Document 115 Filed 08/08/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the date below I caused to be electronically filed the RESPONSE TO
 3   PLAINTIFF’S MOTION FOR HABEAS CORPUS AD TESTIFICANDUM with the Clerk of the
 4   Court using the CM/ECF system and I hereby certify that I have mailed a copy of the document
 5   through United States Postal Service to the following non CM/ECF participant:
 6   THOMAS W.S. RICHEY, DOC #929444
     MONROE CORRECTIONAL COMPLEX – IMU
 7   PO BOX 7002
     MOROE WA 98272-7002
 8
     docmccinmatefederal@doc1.wa.gov
 9

10          I declare under penalty of perjury under the laws of the United States of America that the
11   foregoing is true and correct.
12          EXECUTED this 8th day of August, 2019, at Olympia, Washington.
13
                                                  s/ Cherrie Melby
14                                                CHERRIE MELBY
15                                                Legal Assistant
                                                  Corrections Division
16                                                PO Box 40116
                                                  Olympia, WA 98504-0116
17                                                (360) 586-1445
                                                  Cherrie.Melby@atg.wa.gov
18

19

20

21

22

23

24

25
26


       RESPONSE TO PLAINTIFF’S MOTION                  3               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       FOR HABEAS CORPUS AD                                                      PO Box 40116
       TESTIFICANDUM                                                         Olympia, WA 98504-0116
       NO. 3:12-CV-05060-BHS-KLS                                                 (360) 586-1445
